EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Melvin K. Silverman (Reg. No. 26,234) on 23 August 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A masonry system constructed of non-combustible material, comprising:
at least two anchors each having three vertical legs attached to a central horizontal member, and two vertical legs attached to said central horizontal member extending in an opposite direction from said three vertical legs, wherein said three vertical legs include a central leg and two outer legs;
said two vertical legs meet said central horizontal member at a connection point opposite of a spacing between said three vertical legs;
at least two blocks each having four outer walls and one inner wall defining two internal vertical cavities, wherein said four outer walls include two sidewalls connected by two end walls and said inner wall connecting to said two sidewalls;
each block in said at least two blocks having at least two anchor grooves per end wall, wherein each anchor groove in said at least two anchor grooves per end wall is recessed within said end walls of said block, wherein said anchor grooves recess down from an upper surface, up from a lower surface, and in from an outer surface, thereby defining a [[“C”]]C-shaped channel per anchor groove bordered by two anchor side walls;
each block further includes grooves cut into an upper surface of said sidewall and grooves cut into lower surfaces of said sidewall, wherein said grooves begin at an inner surface of a respective vertical cavity of said two vertical cavities and extend to an outer surface of said sidewall;
said three vertical legs of each of said at least two anchors are spaced apart from one another a complementary distance to a thickness of said end walls of each of said at least two blocks;
said two vertical legs of each of said at least two anchors are spaced apart from one another a complementary distance to a thickness of said inner wall of each of said at least two blocks;
each of the at least two anchors includes two spaces, formed from space created between said inner leg and each of said outer legs, for recessing said end walls; and
each of each of the at least two anchors includes one space, formed from space created between said two vertical legs, for recessing said inner wall of each of said at least two blocks.

8. (canceled).

14. (currently amended) A method of using a [[2]]two-part masonry block anchor system in masonry construction, comprising: 
providing at least one block having four outer walls and one inner wall defining two internal vertical cavities, wherein said four outer walls include two sidewalls connected by two end walls, said inner wall connecting to said two sidewalls; 
providing at least one anchor having three vertical legs attached to a central horizontal member, and two vertical legs attached to said central horizontal member extending in an opposite direction from said three vertical legs, wherein said three vertical legs include a central leg and two outer legs, said two vertical legs meet said central horizontal member at a connection point opposite of a spacing between said three vertical legs, said three vertical legs of said at least one anchor are spaced apart from one another a complementary distance to a thickness of said end walls of said at least one block, said two vertical legs of said at least one anchor are spaced apart from one another a complementary distance to a thickness of said inner wall of said at least one block, each of the at least one anchors includes two spaces, formed from space created between said inner leg and each of said outer legs, for recessing said end walls, and each of the at least one anchor includes one space, formed from space created between said two vertical legs, for recessing said inner wall of said at least one block; 
placing a plurality of said at least blocks end to end; 
combining and engaging said at least one anchor with said plurality of blocks by securing with at least one anchor, thereby securing the plurality of blocks in a multilateral direction, wherein said multilateral direction includes both X axial and Y axial directions by recessing said sidewall of said at least one block within said space between the outer leg of said at least one anchor and said inner leg of said at least one anchor, and recessing said inner wall of said at least one block within said space between the two vertical legs of said at least one anchor; 
administering mortar to a top surface of a block in said plurality of blocks; 
placing at least one block on top of a joint of two lower blocks, thereby engaging at least one of said block anchors where the walls of said block are secured between the legs of said block anchors; and 
securing a vertical Z axial direction with weight of a plurality of blocks on a row of blocks above;
wherein the two-part masonry block anchor system comprises the masonry system of claim 1.

16. (currently amended) The method as recited in claim 15, further comprising: 

allowing for a complemental fit of said central horizontal member of said at least one anchor within said groove of said block by defining a thickness of said grooves to be comparable to that of at least one anchor’s central horizontal member.

18. (currently amended) A masonry system constructed of non-combustible material, comprising:
a plurality of anchors each having three vertical legs attached to a central horizontal member, and two vertical legs attached to said central horizontal member extending in an opposite direction from said three vertical legs, wherein said three vertical legs include a central leg and two outer legs, and said two vertical legs meet said central horizontal member at a connection point opposite of a spacing between said three vertical legs;
a plurality of blocks each having four outer walls and one inner wall defining two internal vertical cavities, wherein said four outer walls include two sidewalls connected by two end walls, and said inner wall connecting to said two sidewalls;
each block in said plurality of blocks having a plurality of anchor grooves per end wall, wherein each anchor groove in said plurality of anchor grooves per end wall is recessed within said end walls of said block, wherein said anchor grooves recess down from an upper surface, up from a lower surface, and in from an outer surface, thereby defining a [["C"]]C-shaped channel per anchor groove bordered by two opposing anchor groove side walls;
each anchor in said plurality of anchors includes two spaces, formed from space created between said inner leg and each of said outer legs of said three vertical legs of each of said anchor in said plurality of anchors, for recessing said end walls, wherein said three vertical legs of each of said anchors in said plurality of anchors are spaced apart from one another a complementary distance to a thickness of said end walls of each block in said plurality of blocks at an area where said thickness of said end wall is thinner from said anchor grooves;
each anchor in said plurality of anchors includes one space, formed from space created between said two vertical legs of said two vertical legs of each anchor in said plurality of anchors, for recessing said inner wall of each block in said plurality of blocks, wherein said two vertical legs of each anchor in said plurality of anchors are spaced apart from one another a complementary distance to a thickness of said inner wall of each block in said plurality of blocks;
a thickness of each leg in said three vertical legs, a thickness of each leg in said two vertical legs, and a thickness of said central horizontal member, are configured for insertion into a complemental anchor groove in said plurality of anchor grooves, wherein each anchor groove in said plurality of anchor grooves is configured for a depth of approximately one-third of the thicknesses of each leg in said three vertical legs, each leg in said two vertical legs, and said central horizontal member;
a combination and engagement of each anchor in said plurality of anchors with said plurality of blocks, wherein said combination and engagement provides for spacing and anchoring of said plurality of blocks when said plurality of blocks are placed end to end and secured with at least one anchor, and further includes:
recession of said end wall of each block, in said plurality of blocks within said space between the outer leg of each anchor in said plurality of anchors and said inner leg of each anchor in said plurality of anchors;
recession of said inner wall of each block in said plurality of blocks within said space between the two vertical legs of each anchor in said plurality of anchors; and
each anchor in said plurality of anchors provides multidirectional securement to the plurality of blocks, wherein said multidirectional securement includes both X axial and Y axial lateral securement, and a vertical Z axial securement, whereby said Z axial securement is accomplished by the weight of said plurality of blocks above a row of said plurality of blocks, a Y axial securement is accomplished from said recession of said end wall of each block in said plurality of blocks in said space between the outer leg of each anchor in said plurality of anchors and said inner leg of each anchor in said plurality of anchors, and an X axial securement from a snug fit of the engagement of the two opposing anchor groove side walls of each anchor groove in the plurality of anchor grooves in each block of the plurality of blocks, with recessed surfaces of complemental anchors of said plurality of anchors, whereby said snug fit of the engagement of the sidewalls of the anchor grooves with a recessed surface of complemental anchors limits X axial movement.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a masonry system having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims, and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 21 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635